COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Anthony Whitehurst v. Sybil Thomas

Appellate case number:      01-21-00309-CV

Trial court case number: 1167394

Trial court:                County Civil Court at Law No. 4

        On April 12, 2021, appellant, Anthony Whitehurst, filed a statement of inability to afford
payment of costs in the trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(b)(1).
On June 14, 2021, the county clerk filed the clerk’s record. The record reflects that the trial court
did not overrule appellant’s claim of indigence. See id. Therefore, the allegations in the statement
of inability are deemed true, and appellant is entitled to proceed without advance payment of costs.
See id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145.
        It is further ORDERED that the Court Reporter file with this Court, within 30 days of the
date of this order and at no cost to appellant, the reporter’s record. TEX. R. APP. P. 35.1, 35.3(b)(3).


Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: ___June 22, 2021_____